Citation Nr: 0013424	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-08 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease with congestive heart failure, postoperative stent 
placement, and hypertension as secondary to a service 
connected acquired psychiatric disorder.

3.  Entitlement to service connection for irritable bowel 
syndrome with a spastic colon.

4.  Entitlement to service connection for migraine headaches 
as secondary to a service connected acquired psychiatric 
disorder.

5.  Entitlement to service connection for gastroesophageal 
reflux as secondary to a service connected acquired 
psychiatric disorder.

6.  Entitlement to service connection for psoriasis, 
emphysema, and neurological disorders as a result of 
herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.W., and L.L.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
PTSD; coronary artery disease with congestive heart failure, 
postoperative stent placement, and hypertension as secondary 
to a service connected acquired psychiatric disorder; 
irritable bowel syndrome with a spastic colon; migraine 
headaches as secondary to a service connected acquired 
psychiatric disorder; gastroesophageal reflux as secondary to 
a service connected acquired psychiatric disorder; psoriasis, 
emphysema, and neurological disorders as a result of 
herbicide exposure.

The issues of service connection for PTSD, and secondary 
service connection for  coronary artery disease with 
congestive heart failure and hypertension, migraine 
headaches, and gastroesophageal reflux will be addressed in 
the REMAND part of this decision. 

FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's irritable bowel syndrome with spastic colon and his 
period of active duty service.

2.  There is no medical evidence of a nexus between the 
veteran's psoriasis, emphysema and a claimed neurological 
disorder and any incident of service, including claimed 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for irritable bowel syndrome with a spastic colon is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claims of entitlement to service connection 
for psoriasis, emphysema and neurological disorders as a 
result of exposure to herbicides are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The issues before the Board involve claims for entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
organic diseases of the nervous system are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  It should also be noted that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection.  38 C.F.R. § 3.303(c).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A. Irritable bowel syndrome with a spastic colon

The veteran's service medical records show that the veteran 
was treated for viral gastroenteritis in December 1964, and 
for stomach cramps in October 1965.  He was treated for 
epigastric pain in February 1966 and the records indicated a 
possible peptic ulcer or duodenal ulcer.  There was no 
further treatment or diagnoses concerning the epigastric pain 
and the veteran's March 1968 separation examination is 
negative for any gastrointestinal problems.

In June 1997 the veteran was afforded a VA examination in 
which he reported diarrhea five or six times a week, watery, 
started with colics and then ends up with diarrhea.  He had 
no history of hemorrhoids, fistula, or an old fissure.  The 
examination revealed no evidence of anemia, malnutrition, or 
debility.  Abdomen was soft, tender in the left lower 
quadrant, sounds were positive.  The veteran was diagnosed 
with irritable bowel syndrome.

In his March 1999 RO hearing the veteran testified that he 
continued to experience symptoms of irritable bowel syndrome 
after service, but he did not seek treatment because he 
believed it was something he ate.  He also indicated that he 
did not suffer from ulcers in the stomach or the duodenum.

The evidence establishes that the veteran has irritable bowel 
syndrome.  However, there is no medical evidence of a nexus 
between the veteran's irritable bowel syndrome and spastic 
colon and his period of active duty service.  Post-service 
medical records do not mention irritable bowel syndrome until 
approximately 1997.  The record has failed to provide any 
competent medical evidence illustrating a nexus between the 
veteran's irritable bowel syndrome and spastic colon and his 
active duty service.  In absence of competent medical 
evidence to support the claim of entitlement to service 
connection for irritable bowel syndrome and spastic colon, 
the Board finds the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.

B. Psoriasis, emphysema and neurological disorders as a 
result of exposure to herbicides

Certain diseases associated with exposure to herbicide 
agents, including Agent Orange, may be presumed to have been 
incurred in service provided they become manifest to a 
compensable degree within the required time following 
service.  38 C.F.R. § 3.307(a)(6).  Diseases subject to this 
presumption of service connection include: chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers; soft-tissue sarcoma; and acute and subacute 
peripheral neuropathy, defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of onset.  
38 C.F.R. § 3.309(e), Note 2.

The veteran contends that he suffers psoriasis, emphysema and 
neurological disorders as a result of being sprayed with 
Agent Orange during service in Vietnam.

Service medical records show no complaints, treatment or 
diagnoses of psoriasis, emphysema or neurological disorders.  
In December 1964, the veteran was treated for a rash in the 
groin area.  Separation examination dated March 1968 is 
negative for any of the above mentioned conditions.

VA examination dated June 1997 diagnosed psoriasis and 
specifically ruled out a diagnosis of peripheral neuropathy.  
It was noted that nerve conduction velocity (NCV) studies 
were normal.  A VA chest x-ray in February 1998 found the 
lungs to be clear and well inflated with no active disease 
found.  There is no evidence of a diagnosis of emphysema.

In his March 1999 RO hearing the veteran testified that he 
first noticed the psoriasis in the late 1960's while he was 
still in service, but did not seek treatment.  The veteran 
also testified to numbness and tingling on the top of his 
hands beginning in service; however, he did not seek 
treatment until a few years before the hearing.

Beyond the veteran's testimony, which is insufficient to 
diagnose a disability, or provided an opinion as to etiology, 
there is no evidence that the veteran currently suffers from 
any of the conditions outlined in 38 C.F.R. § 3.309(e).  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, 2 Vet. 
App. at 294-95.  

Inasmuch as the evidence does not establish that the veteran 
suffers one of the presumptive diseases listed in section 
3.309(e), his claim for service connection on a presumptive 
basis due to herbicide exposure is not well grounded.  
Without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well-grounded 
claim.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Velez 
v. West, 11 Vet. App. 142 (1998); Brock v. Brown, 10 Vet. 
App. 155 (1997). Where a disease is not specifically 
mentioned in applicable statute and regulation and when a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease in fact was incurred in service, aggravated 
by service, or related to service or events from service.  38 
U.S.C.A. § 1110; Velez, supra; Combee, supra; 38 C.F.R. § 
3.303.  Here, the veteran has not submitted any medical 
evidence showing that any of the claimed disorders are 
causally linked to service, to include claimed exposure to 
herbicides.  Because the veteran has failed to meet his 
initial burden of submitting evidence of well-grounded claims 
for service connection, the VA is under no duty to assist him 
in developing the facts pertinent to his claims.  See Epps, 
126 F3d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and as an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for irritable bowel 
syndrome with spastic colon is denied.

Entitlement to service connection for psoriasis, emphysema 
and neurological disorder as a result of exposure to 
herbicides is denied.


REMAND

The veteran claims he has PTSD related to stressors he 
experienced during service in Vietnam.  His claim for service 
connection for PTSD is well grounded, and the file shows 
there is a further VA duty to assist him in developing the 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1999); Gaines v. West, 11 
Vet. App. 353 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed service stressor.  38 
C.F.R. § 3.304(f).

Post-service medical records include diagnoses of PTSD, 
including a report of a June 1997 VA psychiatric examination, 
wherein the examiner linked a diagnosis of PTSD to the 
veteran's reported history of inservice stressors, to include 
being on an interrogation team and hearing the sounds of 
enemy prisoners being tortured by American soldiers.  The 
veteran has also claimed that he witnessed enemy prisoners 
being thrown from helicopters, that he woke up one night to 
find an enemy soldier about to slit his throat and he managed 
to grab the knife stabbing and killing the enemy soldier, and 
that he had friends around him killed. 

In a March 1999 RO hearing the veteran testified that he was 
in Operation Starlight, an amphibious assault in August 1965, 
in which his unit received a Presidential Unit Citation.  He 
testified that he was receiving incoming fire from the enemy 
and as the radio relay operator called for fire and artillery 
hit an orphanage by mistake.  The following morning the 
veteran and his unit found a lot of wounded and killed 
infants and young children.  The veteran remembers holding a 
couple of dead children and bringing them out of the rubble.  
Another stressful event occurred when a prisoner escaped and 
both his company and another fired at him killing him.  The 
military police threw the body in the back of a truck and the 
veteran cringed as the body hit the metal.  The veteran 
testified that no one in his unit was wounded or killed, but 
there were casualties in other companies in which he was 
attached. 

The RO has denied the claim for service connection for PTSD 
on the basis that service stressors have not been verified.  
The veteran served as a radio relay operator with the HQ 
Battalion, 3rd Marine Division, communications company from 
July 1965 to July 1966.  The veteran's unit received a 
Presidential Unit Citation for its participation in Operation 
Starlight and the veteran was awarded the National Defense 
Service Medal, Vietnamese Campaign Medal, Vietnamese Service 
Medal, Good Conduct Medal, Letter of Commendation, and Rifle 
Marksman Badge.  The service personnel records do not show 
that he engaged in combat.  If he did not engage in combat, 
his assertions of service stressors are not sufficient to 
establish that they occurred; rather his stressors must be 
established by service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  

While it is apparent that the veteran did not engage in 
combat, further development is required to verify non-combat 
stressors.  An attempt should be made to verify these 
stressors.  Specifically, the RO must contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
previously the U.S. Army & Joint Services Environmental 
Support Group (ESG) for that purpose.   

In view of the foregoing, this issue is REMANDED to the RO 
for the following development:

1.  The RO must contact the National 
Personnel Records Center for the purpose 
of obtaining the veteran's complete 
service personnel records, to include 
information regarding a possible transfer 
from the Command Headquarters, H.q. Bn., 
3d Marine Division, FMF, to the 178th 
Signal Co., U. S. Army, in July 1966, 
while the veteran was on active duty in 
Vietnam.

2.  The RO should submit the veteran's 
service personnel records, to include 
information regarding a possible transfer 
from the Command Headquarters, H.q. Bn. 
3d Marine Division, FMF to the 178th 
Signal Co., U. S. Army, in July 1966, 
while the veteran was on active duty in 
Vietnam, all statements of stressors, and 
any other relevant information concerning 
the PTSD claim, to the USASCRUR, and that 
organization should be asked to verify 
the veteran's claimed stressors.

3.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, and then 
the case should then be returned to the 
Board for further appellate 
consideration.

4.  Appellant review of the issues of 
secondary service connection for coronary 
artery disease with congestive heart 
failure and hypertension, migraine 
headaches, and gastroesophageal reflux 
must be deferred pending completion of 
the above requested development, as they 
are intertwined with the service 
connection for PTSD issue.  (See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).)  
In the event that service connection for 
a psychiatric disorder is granted, the RO 
must readjudicate the veteran's secondary 
service connection claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



